ORDER
This matter have been duly presented to the Court pursuant to Rule following a motion for discipline by consent of JOSEPH JAY LOWENSTEIN of PATERSON, who was admitted to the bar of this State in 1985;
And the District XI Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with clients) in several matters;
And the parties having agreed that respondent’s conduct violated RPC 1.1(b), RPC 1.3, RPC 1.4, and that said conduct warrants a censure;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent in District Docket Nos. XI-06-005E, XI-06-008E, XI-06-009E, XI-06-022E, XI-06-023E, and XI-06-033E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JOSEPH JAY LOWENSTEIN of PATERSON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*181ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.